Peck, J.
This is a petition in error to reverse a judgment of said district court in favor of the defendant in error, for the amount of an assessment made by the city of Toledo upon the adjoining lands of the plaintiffs in error, for work and labor of the defendant in error, upon an extension of Ottowa street, under a contract with said city. The two preceding cases of Harbeck et al. v. The City of Toledo just disposed of, determine that there never was any legal appropriation of the ground within the lines of the extension of Ottowa street, upon which the labor was performed, and consequently that the ground then was, and still remains the private property of the plaintiffs in error. The attempted appropriation was void al initio, and the-parties engaged in the work.or its procurement, were all trespassers. Neither the statute nor the ordinance framed under it, ever conferred upon the city the right to improve the private property of the plaintiffs, and much less to assess upon their individual property, the cost of an improvement they never desired nor solicited. The remedy of Connelly, if any, is against the city, and not against the individual owners of the land covered by or abutting upon the improvement.

Judgment reversed.

Brinkerhoff, C.J., and Scott, Sutliff and Gholson, JJ., concurred.